Case 19-22715-CMB         Doc 194     Filed 08/28/19 Entered 08/28/19 14:27:13           Desc Main
                                     Document      Page 1 of 6


                      IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 IN RE:
                                                   Bankr. Case No. 19-22715-CMB
 5171 CAMPBELLS LAND CO., INC.,
                                                   Chapter 11
                 Debtor.
 5171 CAMPBELLS LAND CO., INC.,

                        Movant,

          v.                                       Related to Doc. No. 153

 GERALD R. FRY CO., INC.; FIELD CLUB  Response Deadline: August 28, 2019
 COMMONS ASSOCIATES, LLC;
 ASCENTIUM CAPITAL, LLC; IEMFS, LTD. Hearing Date: August 29, 2019
 d/b/a GSG FINANCIAL; HITACHI CAPITAL Hearing Time: 11:00am
 AMERICA CORP.; TRI STATE
 EQUIPMENT CO., INC.; WESBANCO
 BANK, INC.; STORE CAPITAL
 ACQUISITIONS, LLC; STORE MASTER
 FUNDING XIII, LLC; US FOODS, INC.;
 VISION FINANCIAL GROUP, INC.;
 PENNSYLVANIA DEPARTMENT OF
 REVENUE; THE NEW YORK
 DEPARTMENT OF TAXATION; THE OHIO
 DEPARTMENT OF TAXATION; AND THE
 INTERNAL REVENUE SERVICE,

                        Respondents.

           LIMITED RESPONSE OF WILLIAM T. SPAEDER CO., INC. TO
          EMERGENCY MOTION FOR SALE OF: (1) PERSONALTY; AND
   (2) DEBTOR’S INTERESTS IN LAND LEASES WITH GERALD R. FRY CO., INC.
       AND FIELD CLUB COMMONS ASSOCIATES, LLC FREE AND CLEAR OF
                  ALL LIENS, CLAIMS AND ENCUMBRANCES

          William T. Spaeder Co., Inc. (“Spaeder”), by and through its undersigned attorneys, files

 this Limited Response (the “Response”) to the Emergency Motion for Sale of: (1) Personalty,

 and (2) Debtor’s Interests in Land Leases with Gerald R. Fry Co., Inc. and Field Club Commons
Case 19-22715-CMB          Doc 194     Filed 08/28/19 Entered 08/28/19 14:27:13           Desc Main
                                      Document      Page 2 of 6


 Associates, LLC Free and Clear of All Liens, Claims, and Encumbrances (the “Motion”) filed by

 5171 Campbells Land Co., Inc. (the “Debtor”) and in support thereof states as follows:

         1.      On July 8, 2019 (the “Petition Date”), the Debtor filed its voluntary petition for

 relief under chapter 11 of title 11 of the United States Code, 11 U.S.C. §§ 101 et seq. (as

 amended, the “Bankruptcy Code”) in the United States Bankruptcy Court for the Western

 District of Pennsylvania (the “Court”) at Bankruptcy Case No. 19-22715-CMB.

         2.      On August 22, 2019, the Debtor filed its Motion to sell all tangible personal

 property, machinery, equipment, tools, supplies, inventory, furniture and fixtures associated with

 its operations of its Greenville, PA and New Castle, PA restaurants (the “Personalty”) along with

 its buildings located at 19 Greenville Plaza, Greenville, PA 16125 and 3334 Wilmington Road,

 New Castle, PA 16105 which the Debtor alleges to own subject to land leases with Gerald R. Fry

 Co., Inc. and Field Club Commons Associates, LLC (the “Land Leases”).

         3.      Prior to the Petition Date, Spaeder completed repairs on various of the Debtors’

 locations and filed nine (9) Mechanics’ Liens Claims in Pennsylvania, including one in the Court

 of Common Pleas of Mercer County filed on May 6, 2019 (the “Mechanics’ Lien”), against the

 Debtor’s building located at 19 Greenville Plaza, Greenville, Pennsylvania 16125 (the

 “Greenville Restaurant”). A true and correct copy of the Mechanics’ Lien is attached hereto and

 incorporated herein as Exhibit A.

         4.      Spaeder does not object to the Motion and the sale of the Greenville Restaurant

 per se provided that Spaeder is paid at closing from the proceeds. Any sale order granting the

 Motion should be modified to protect the rights of Spaeder by providing that the Mechanics’

 Lien shall be paid in full at closing.
Case 19-22715-CMB         Doc 194     Filed 08/28/19 Entered 08/28/19 14:27:13           Desc Main
                                     Document      Page 3 of 6


        5.      As of August 27, 2019, the total amount due and owing under the Mechanics’

 Lien is $729.65, including $711.15 for labor and materials, plus $18.50 for costs associated with

 filing the Mechanics’ Lien.

        WHEREFORE, William T. Spaeder Co., Inc. respectfully requests that this Honorable

 Court modify the Sale Order to reflect that $729.65 shall be paid to Spaeder in full at closing and

 grant Spaeder such other and further relief as is just and proper.



 Dated: August 28, 2019                             TUCKER ARENSBERG, P.C.

                                                    By: Allison L. Carr
                                                    Allison L. Carr, Esq.
                                                    PA ID No. 203815
                                                    acarr@tuckerlaw.com
                                                    1500 One PPG Place
                                                    Pittsburgh, PA 15222
                                                    T: (412) 566-1212

                                                    Attorneys for William T. Spaeder Co., Inc.
Case 19-22715-CMB        Doc 194    Filed 08/28/19 Entered 08/28/19 14:27:13         Desc Main
                                   Document      Page 4 of 6


                                 CERTIFICATE OF SERVICE

        I certify under penalty of perjury that I served the within Limited Objection on all
 counsel of record via the Court’s CM/ECF system, as listed below, on August 28, 2019.

 Christopher J. Azzara on behalf of Creditor US Foods, Inc.
 cazzara@smgglaw.com, ccallahan@smgglaw.com;kmaiorano@smgglaw.com

 James Bauerle on behalf of Creditor Vision Financial Group, Inc.
 jbauerle@kwblegal.com

 Robert S. Bernstein on behalf of Creditor Committee Official Committee Of Unsecured
 Creditors
 rbernstein@bernsteinlaw.com, pghecf@bernsteinlaw.com; cwirick@bernsteinlaw.com;
 rbernstein@ecf.courtdrive.com; cwirick@ecf.courtdrive.com

 Kirk B. Burkley on behalf of Creditor Committee Official Committee Of Unsecured Creditors
 kburkley@bernsteinlaw.com, pghecf@bernsteinlaw.com; cwirick@bernsteinlaw.com;
 kburkley@ecf.courtdrive.com; cwirick@ecf.courtdrive.com

 Francis E. Corbett on behalf of Creditor Tri State Restaurant Equipment Company, Inc.
 fcorbett@fcorbettlaw.com, fcorbett7@gmail.com

 Donna M. Donaher on behalf of Creditor c/o Donna Donaher First National Bank of
 Pennsylvania
 donaherd@fnb-corp.com

 James F. Grenen on behalf of Creditor STORE Capital Acquisitions, LLC
 jgrenen@grenenbirsic.com

 James F. Grenen on behalf of Creditor STORE Master Funding XIII, LLC
 jgrenen@grenenbirsic.com

 David Andrew Haworth on behalf of Creditor STORE Capital Acquisitions, LLC
 haworthd@ballardspahr.com, hartt@ballardspahr.com; ganzc@ballardspahr.com

 David Andrew Haworth on behalf of Creditor STORE Master Funding XIII, LLC
 haworthd@ballardspahr.com, hartt@ballardspahr.com;ganzc@ballardspahr.com

 John Joseph Heurich, Jr. on behalf of Creditor L-Four, L.P.
 jheurich@lynchlaw-group.com


 John Joseph Heurich, Jr. on behalf of Creditor Ronald G Linaburg
 jheurich@lynchlaw-group.com
Case 19-22715-CMB        Doc 194        Filed 08/28/19 Entered 08/28/19 14:27:13   Desc Main
                                       Document      Page 5 of 6


 Alan C. Hochheiser on behalf of Creditor AmTrust North America, Inc. on behalf of Technology
 Insurance Company, Inc.
 ahochheiser@mauricewutscher.com

 Joseph Edward Hudak on behalf of Interested Party MARC Group LLC
 josephhudaklaw@gmail.com

 Joseph Edward Hudak on behalf of Interested Party Peter Kaplan
 josephhudaklaw@gmail.com

 Ryan James on behalf of Creditor BurMac Commercial Roofing, Inc.
 RXJ@galantertomosovich.com

 Michael P. Kruszewski on behalf of Creditor Erie County Tax Claim Bureau
 mkruszewski@quinnfirm.com, knottingham@quinnfirm.com; mboni@quinnfirm.com;
 quinnbankruptcy@gmail.com; mmbquinnbankruptcy@gmail.com; mtrayer@quinnfirm.com;
 gbebko@quinnfirm.com

 Robert O Lampl on behalf of Debtor 5171 Campbells Land Co., Inc.
 rol@lampllaw.com, jschemm@lampllaw.com; jlacher@lampllaw.com; dfuchs@lampllaw.com;
 eslagle@lampllaw.com; neish51@gmail.com; jcooney@lampllaw.com;
 rcooney@lampllaw.com; slampl@lampllaw.com; RossLampl@lampllaw.com;
 rkunkel@lampllaw.com

 Michael C. Mazack on behalf of Creditor L-Four, L.P.
 mmazack@lynchlaw-group.com

 Michael C. Mazack on behalf of Creditor Ronald G Linaburg
 mmazack@lynchlaw-group.com

 John R. O'Keefe, Jr. on behalf of Creditor Dollar Bank, Federal Savings Bank
 jokeefe@metzlewis.com

 Office of the United States Trustee
 ustpregion03.pi.ecf@usdoj.gov

 Michael Paul Oliverio on behalf of Creditor L-Four, L.P.
 moliverio@lynchlaw-group.com syellin@lynchlaw-group.com;cleonard@lynchlaw-group.com

 Michael Paul Oliverio on behalf of Creditor Ronald G Linaburg
 moliverio@lynchlaw-group.com, syellin@lynchlaw-group.com;cleonard@lynchlaw-group.com

 Donald L. Phillips on behalf of Attorney CLEVELAND BROTHERS EQUIPMENT CO INC
 dphillips@donaldphillipslaw.com, ashapiro@donaldphillipslaw.com

 Aurelius P. Robleto on behalf of Creditor Elmhurst Properties, Inc.
Case 19-22715-CMB       Doc 194     Filed 08/28/19 Entered 08/28/19 14:27:13          Desc Main
                                   Document      Page 6 of 6


 apr@robletolaw.com, rmk@robletolaw.com, ecf_admin@robletolaw.com,
 apr@ecf.courtdrive.com

 Melissa Lou Van Eck on behalf of Creditor Commonwealth of Pennsylvania Department of
 Revenue
 mvaneck@attorneygeneral.gov

 Joel M. Walker on behalf of Creditor Perkins & Marie Callender's, LLC
 jmwalker@duanemorris.com, gdibello@duanemorris.com;AutoDocketPIT@duanemorris.com

 Samuel C. Wisotzkey on behalf of Creditor Reinhart Foodservice, L.L.C.
 swisotzkey@kmksc.com, kmksc@kmksc.com

 Paul R. Yagelski on behalf of Creditor Reinhart Foodservice, L.L.C.
 pryagelski@rothmangordon.com, jdmyers@rothmangordon.com

 Jennifer Zap on behalf of Attorney Ohio Department of Taxation
 jennifer.zap@ohioattorneygeneral.gov

 Norma Hildenbrand, on behalf of the United States Trustee by on behalf of U.S. Trustee Office
 of the United States Trustee
 Norma.L.Hildenbrand@usdoj.gov


                                             By: /s/ Allison L. Carr
